DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over LAI in view of Ching-Chao TSENG (TSENG) US 2017/0006729.
As per Claim 1 LAI disclose;
A data cabinet (Fig. 1) comprising: 
a cabinet body (fig. 1) for enclosing one or more rack-mounted units (Server), the cabinet body comprising an inlet (Fig. 1 at bottom for cool air) for allowing a cooling medium (cold air) to enter the cabinet and an outlet (Fig. 1 through warm air path outlet at top of the cabinet) for allowing the cooling medium to exit the cabinet (Fig. 1); 
a rack (Fig.1 for supporting Servers) for supporting the one or more rack-mounted units (Servers) within the cabinet body (fig. 1), the rack and the cabinet body being configured to define a first plenum space (For cool air path as shown in fig. 1) in fluid communication with the inlet (at bottom) and a second plenum space (for warm air path) in fluid communication with the outlet (at top of the cabinet); and 
one or more sealing members (server case item 20 and item 30) configured to substantially block the cooling medium from flowing between the first and second plenum spaces via the rack (Para 0012 “When the server 200 in the corresponding server case 20 is powered off, the baffle 30 of corresponding server case 20 is driven to close the air inlet 31 of the corresponding server case 20, to prevent the cool air from flowing into the corresponding server case 20.”), whilst permitting the cooling medium to flow from the first plenum space to the second plenum space through the one or more rack-mounted units (Fig. 1 Para 
LAI disclose outlet of the cabinet and further disclose “..exhausted out of the computer room (not shown) via a warm air path.” 
But does not teach well-known details of, the outlet is configured to be connected to an outlet manifold for carrying the cooling medium away from the data cabinet:
However in analogues art TSENG disclose the outlet (fig. 4 and 5 item 221 outlet) is configured to be connected to an outlet manifold (fig. 4 and 5-item 42-outlet manifold) for carrying the cooling medium away from the data cabinet.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine LAI and TSENG by incorporating the teaching of TSENG, into the system of LAI to seal power and data cable entry. One having ordinary skill in the art would have found it motivated to use teachings of TSENG to effectively 

As per Claim 2 combinations of LAI and TSENG disclose;
the one or more rack-mounted units are spaced apart from the cabinet body (Fig. 1), and the one or more sealing members (20 and 30) are further configured to substantially block the cooling medium from flowing between the first and second plenum spaces via the space between the rack- mounted units and the cabinet body (fig. 1).  

As per Claim 3 combinations of LAI and TSENG disclose;
the one or more sealing members (20 and 30) are configured to form a hermetic seal (Examiner interprets as leak proof arrangement based on meaning “A hermetically sealed container or space is so tightly closed that no air can leave or enter it.”, LAI para 0004 disclose problem of “waste of energy of the CRAC” by providing item 30 to prevent waste of energy see para 0011 “The baffle 30 of each server case 20 may be a shutter” disclose hermetic type seal further TSENG also disclose Para 0041 “…to form an isolated space” disclose hermetic seal ) around each of the one or more rack-mounted units (server case 20 and baffle 30 seals air), such that the cooling medium can only flow from the first plenum space to the second plenum space through the one or more rack-mounted units.  (fig. 1 and Para 0010 “Each of the server cases 20 accommodates a server 200. In this embodiment, each server case 20 includes 

As per Claim 5 combinations of LAI and TSENG disclose;
	an aperture configured to allow one or more cables to pass through a wall of the
cabinet body (LAI and TSENG disclose cables required for power and data for server and TSENG disclose power supply 51, therefor disclose, essentially required aperture, for power supply entry from outside and aperture required for power supply and data cable entry).

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LAI in view of TESENG as applied to claim 1 and further in view of Neil Rasmussen (Rasmussen) US 2004/0257766.
As per claims 6 and 7 LAI and TSENG teaches air tight cabinet but does not
specifically disclose well-known essential but very common details, such as providing power and data cables required for servers (TSENG fig. 11 and 12), to have air tight entry to the cabinet. e.g. an aperture configured to allow one or more cables to pass through a wall of the cabinet body, a cable seal capable of conforming to the shape of one or more cables passing through the aperture, so as to restrict fluid flow through the aperture. And the one or more cables are power cables and/ or data cables.
However in analogues art of providing air tight cabinet Rasmussen, teaches, The gasket or brush grommets or partitions 32, 34, 35, 36, 37 and 38 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine LAI, TSENG and Rasmussen by incorporating the teaching of Rasmussen, into the system of LAI and TSENG to seal power and data cable entry. One having ordinary skill in the art would have found it motivated to use teachings of Rasmussen to prevent air leakage and to save energy and improve cooling.

Regarding Claim 10 combinations of LAI, TSENG and Rasmussen, teach 
use of seal to prevent cooling air leakage and guide air only to the servers. Like door seals and Rasmussen, further teaches use of seals at cable entry points and sealing other gaps, and  one or more gaskets 75, e.g., foam gaskets, can be disposed around perimeter edges of the equipment components 17 and 18 to help to provide a substantially airtight seal. (Para 0127), but does not specifically mention gap at welding joints,

	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use seals as required to make system air tight, at any gap in the system by repeating same known method as disclosed above to seal gap at welded joints, in order to provide air tight assembly and to prevent air leakage and to save energy and improve cooling.
Claims 8, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over LAI in view of TESENG as applied to claim 1 and further in view of in view of Barry Novick (Novick) US 2010/0317278.
As per Claim 8 LAI and TSENG disclose;
the cabinet body includes an opening (Fig. 3 front and rear openings of item 30) for permitting access to an interior of the cabinet body, the cabinet further comprising: a door (32, 31) for closing said opening; and a door seal configured to form a substantially gastight seal around the door when closed (Para 0041 “In this way, the front space 11 and the rear space 21 are communicated with a placing space 301 inside the cabinet 30 while the front frame 10 and the rear frame 20 are connected to the cabinet 3, so as to form an isolated space.”).  
LAI and TSENG disclose, an isolated space formed by cabinet as explained above, but does not specify well-known in the art to use seal to form an isolated space.

Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique e.g. using seal to seal gaps in the cabinets, taught by Novick to the device of LAI and TSENG would have yielded predicable results and resulted in an improved assembly, that would allow to create isolated space as seal are easy to assemble.

As per Claim 9 combinations of LAI, TSENG and Novick disclose;
the cabinet body (104) is constructed from a plurality of separate components hermetically connected to one another (Fig 5 shows multiple components and Para 0036 “The only path the air can take to exit server cabinet 104 is through server equipment 122”).  

As per Claims 11-13 combinations of LAI, TSENG and Novick disclose;
the inlet and (108) or the outlet comprises: an inlet gasket configured to form a substantially gastight seal around the inlet (Para 0030 “In one exemplary embodiment, raised floor 106 provides a seal to prevent the cold air from leaking through the floor.”) when the cabinet is installed in a data center.  
the gasket isPreliminary AmendmentPage 4 of 5 configured to form a substantially gastight seal between the inlet and a floor tile beneath the cabinet.  (Para 0030 “In one exemplary 
the one or more sealing members comprises: one or more first sealing members disposed on a first side of the rack (item 128 and ), to form a seal with the first plenum space (Para 0034 “rubberized seal to maintain the pressure within vertical plenum 120”.); and one or more second sealing members disposed on a second side of the rack, to form a seal with the second plenum space (Fig. 5 and “Para 0036 “The only path the air can take to exit server cabinet 104 is through server equipment 122” disclose other seals like for plenum 120).  

As per Claim 14 combinations of LAI, TSENG and Novick disclose;
the cooling medium is air.  (Fig. 1 “Air”)

As per Claim 15 combinations of LAI, TSENG and Novick disclose;
an inlet manifold (Fig. 1 item 108) configured to supply the cooling medium to respective inlets of the one or more data cabinets (104); and an outlet manifold configured (Through rear door see Fig. 5 and Para 0031 “The heated air then flows out of the back portion 116 of server cabinet 104 and is again introduced into CRAC 102 through hot air inlet 110.”) to receive the cooling medium fluid from respective outlets of the one or more data cabinets. 

16 is rejected under 35 U.S.C. 103 as being unpatentable over LAI in view of TESENG as applied to claim 1 and further in view of in view of Rollie R. Johnson (Johnson) US 8,544,289.
As per Claim 16 LAI and TSENG disclose;
LAI and TSENG disclose, an isolated space formed by cabinet as explained above, but does not specify well-known in the art an outlet gasket configured to form a substantially gastight seal around the outlet when the cabinet is installed in a datacentre.
However in analogues art Johnson teaches well-known in the art an outlet gasket (fig. 9 item 226) configured to form a substantially gastight seal around the outlet (16 exhaust port) when the cabinet is installed in a datacentre. (fig. 10)
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique e.g. using seal to seal gaps in the cabinets, taught by Novick to the device of LAI and TSENG would have yielded predicable results and resulted in an improved assembly, that would allow to create isolated space as seal are easy to assemble.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LAI, TESENG and Novick as applied to claim 15 and further in view of in view of Johnson.
As per Claims 17 and 18 LAI, TSENG and Novick disclose;
an isolated space formed by cabinet as explained above, but does not specify well-known in the art arrangements of each of the one or more data cabinets comprises: an outlet gasket configured to form a substantially gastight seal 
	However in analogues art Johnson teaches well-known in the art arrangements of each of the one or more data cabinets (fig. 10) comprises: an outlet gasket (226 see fig. 9) configured to form a substantially gastight seal between the respective outlet (16) of said one of the data cabinets and the outlet manifold (210). And the outlet manifold (210) is accommodated in a void above a ceiling (200a) of a room (200) in which the one or more data cabinets (10) are installed.
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique e.g. using seal to seal gaps in the cabinets, taught by Johnson to the device of LAI, TESENG and Novick would have yielded predicable results and resulted in an improved assembly, that would allow to create isolated space as seal are easy to assemble.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LAI in view of TESENG as applied to claim 1 and further in view of WILLIAM AVERY (AVERY) US 2009/0088873.
As per claims 19 and 20 LAI and TSENG teaches blanking plates but does not disclose
specifically disclose well-known essential but very common details of using gasket around blanking plate, e.g. the blanking plate comprises a gasket for 
However in analogues art of providing air tight cabinet AVERY, teaches, gasket around blanking plate (item 140), e.g. the blanking plate comprises a gasket for forming said substantially or fully hermetic seal between the blanking plate and the rack (In another embodiment, the connection between the plates 140 and the housing 110 can be sealed by various structure and techniques, including a gasket or a tight connection.). the gasket is formed of a soft compressible material.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine LAI, TSENG and AVERY by incorporating the teaching of AVERY, into the system of LAI and TSENG to seal blanking plates through gasket. One having ordinary skill in the art would have found it motivated to use teachings of AVERY to prevent air leakage and to save energy and improve cooling.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LAI, TESENG and AVERY as applied to claim 19 and further in view of Rasmussen.
	Combinations of LAI, TSENG and AVERY disclose gasket but does not disclose,
	Specifically well-known material of gasket e.g. foam, however Rasmussen disclose gasket made from foam Para 0127.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to .
Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument, “Firstly, Lai paragraph [0010] states that "each of the server cases accommodates a server", and that "each server case includes an air inlet and a corresponding baffle" (emphasis added). Therefore, from reading paragraph [0010], the skilled person would be taught to provide a corresponding baffle for each server case that accommodates a server. Paragraph [0010] in Lai does not disclose that a baffle is provided for an unoccupied space, and furthermore does not suggest that any advantage would be gained from doing so…
Secondly, according to paragraph [0013] of Lai, the function of the baffle is to control the amount of cool air flowing into the server case "according to the working parameters of the server"….
Thirdly, even if for the sake of argument the skilled person did contemplate modifying Lai to provide a baffle in an unoccupied space in the rack, there is no suggestion in Lai that the baffle should then be rotated to the 'closed' position…
Examiner respectfully disagree with above arguments, because LAI clearly teaches in para baffle is closed as a shutter “The baffle 30 of each server case 20 may be a shutter and be controlled by the baffle control device 100 to open or close the air inlet 31 of a corresponding server case 20.”  This is a solution to the problem as discussed in para 0004 “However, if the server in the server case is not working, the cool air still flows into the server case and then out of the server case without being used, which may waste of energy of the CRAC. Therefore, there is room for improvement in the art.”
Further as per para 0016 “When the power on event of the server 200 of the corresponding server case 20 is monitored, the baffle control unit 101 controls the baffle 30 of the corresponding server case 20 to open the air inlet 31 of the corresponding
server case 20” As explained above if there is no server, the power on event does not occur and baffle does not open OR if server is power off due to fault then baffle will close and the slot will be empty or unused. Based on above it is a common sense to close baffle for any unused slot/or space, as purpose of the baffle is to save energy and make cooling effective.
Regarding ““substantially” sealed” since no structure is claimed Examiner interprets “close the air inlet” as “substantially” sealed as it prevents air leak. Further it is well-known practice or common knowledge in the art, to use gasket or sealing materials to prevent air leaks. As per para 0004 “..which may waste of energy of the CRAC...” suggest the use of gasket to save energy by preventing leaks, using common knowledge in the art, as disclosed by AVERY and Rasmussen.
	Further as per claim 19 AVERY teaches use of blanking plates with gasket.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.